Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-9, 11-16 and 18-20 are allowed. Claims 3, 10, and 17 are cancelled.
	
Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 and U.S.C. §102 rejections:
Applicant’s claim amendments filed July 22, 2022 overcame the rejections, therefore the rejections have been withdrawn.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Schmirler et al. (US 2018/0130260) teaches an apparatus, a method on using a chatbot application for interactive communication between a user, system, and remote support (user interactions via wearable glasses/appliance with system and remote support as shown in figs.2-5, par.0051), and a non-transitory machine-readable medium encoded with executable instructions that, when executed, cause one or more processors (par.0058) to perform the method, the apparatus comprising: an optical sensor (optical sensor of virtual reality glasses/appliance 206, figs.2-7, par.0051); a display (presentation displays on user’s VR/AR wearable glasses/appliance 206, par.0051 and par.0053); and a processor (processor 320 of VR/AR presentation system 302, figs.3,5 and par.0058) operably connected to the optical sensor and the display (figs.5-6), the processor configured to: receive diagnostic information from a server related to a field device in an industrial process control and automation system (VR/AR presentation system 302, fig.5, par.0075, to collect data includes telemetry and status information relating to operation of the industrial devices, par.0076); identify an issue of the field device based on the diagnostic information (detects maintenance or performance issue of multiple industrial devices based on monitoring rules, par.0065); detect, using the optical sensor, the field device corresponding to the identified issue (direct a user to a location of the industrial system or device within a plant environment, par.0069); guide, using the display, a user to a location and a scanner part of the field device that is related to the issue (indicators that direct user to location of an industrial system or device within plant environment, par.0069); provide, using the display, necessary steps or actions to resolve the issue (displays guidance indicators for assisting a user in diagnosing and addressing an identified problem with an industrial system or device, par.0069); and connect, using a cloud server, a user to get modules of installation, commissioning, annual maintenance (AMC) and training for a quality control system (QCS) as per the selected persona (VR/AR wearable glasses/appliance 206 connects to VR/AR presentation system 302 implemented on a cloud-based service platform, par.0075 and fig.5, to obtain revision information, training, manuals, instructions, troubleshooting, par.0053, maintenances, par.0057 and par.0065, par.0076, par.0178, par.0072 and par.0064).
However, Schmirler fails to teach at least “when the necessary steps or actions do not resolve the issue, the instructions further cause the one or more processors to: provide detailed information of the issue to a cloud-based service on a machine-learning server; and receive, from the machine-learning server, a relevant solution based on previous history of similar field devices.”
Billi-Duran et al. (EP 3285182) teaches a method for interactive communication between a user, system, and remote support (fig.1), the method comprising: receiving diagnostic information from a server related to a field device in an industrial process control and automation system (diagnosis system 402, fig.4, monitors performance or operational metrics of an industrial system, par.0053, relates to industrial devices 120, fig.1); identifying an issue of the field device based on the diagnostic information (identify issues based on the performance or operational metrics of an industrial system, par.0053); detecting, using an optical sensor, the field device corresponding to the identified issue (possible maintenance issue is detected by analysis component 412 based on visual data received from user within proximity, par.0096); guiding, using a display, a user to a location and a scanner part of the field device that is related to the issue (guides user to the location of the detected issue of the affected automation machine, par.0097); providing, using the display, necessary steps or actions to resolve the issue (superimpose graphic within user’s viewing field indicating affected machine or device with countermeasure for correcting the issue, par.0095).
However, Billi-Duran fails to teach connecting, using a cloud server, the user to get modules of installation, commissioning, annual maintenance (AMC) and training for a quality control system (QCS) as per a selected persona; and when the necessary steps or actions do not resolve the issue, the method further comprises: providing detailed information of the issue to a cloud-based service on a machine-learning server; and receiving, from the machine-learning server, a relevant solution based on previous history of similar field devices.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“An apparatus comprising: an optical sensor; a display; and a processor operably connected to the optical sensor and the display, the processor configured to: receive diagnostic information from a server related to a field device in an industrial process control and automation system; identify an issue of the field device based on the diagnostic information; detect, using the optical sensor, the field device corresponding to the identified issue; guide, using the display, a user to a location and a scanner part of the field device that is related to the issue; provide, using the display, necessary steps or actions to resolve the issue; connect, using a cloud server, the user to get modules of installation, commissioning, annual maintenance (AMC) and training for a quality control system (QCS) as per a selected persona; and when the necessary steps or actions do not resolve the issue, the processor is further configured to: provide detailed information of the issue to a cloud-based service on a machine-learning server; and receive, from the machine-learning server, a relevant solution based on previous history of similar field devices.”
The primary reason for the allowance of claim 8 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method on using a chatbot application for interactive communication between a user, system, and remote support, the method comprising: receiving diagnostic information from a server related to a field device in an industrial process control and automation system; identifying an issue of the field device based on the diagnostic information; detecting, using an optical sensor, the field device corresponding to the identified issue; guiding, using a display, a user to a location and a scanner part of the field device that is related to the issue; providing, using the display, necessary steps or actions to resolve the issue; connecting, using a cloud server, the user to get modules of installation, commissioning, annual maintenance (AMC) and training for a quality control system (QCS) as per a selected persona; and when the necessary steps or actions do not resolve the issue, the method further comprises: providing detailed information of the issue to a cloud-based service on a machine-learning server; and receiving, from the machine-learning server, a relevant solution based on previous history of similar field devices.”
The primary reason for the allowance of claim 15 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A non-transitory machine-readable medium encoded with executable instructions that, when executed, cause one or more processors to: receive diagnostic information from a server related to a field device in an industrial process control and automation system; identify an issue of the field device based on the diagnostic information; detect, using an optical sensor, the field device corresponding to the identified issue; guide, using a display, a user to a location and a scanner part of the field device that is related to the issue; provide, using the display, necessary steps or actions to resolve the issue; connect, using a cloud server, the user to get modules of installation, commissioning, annual maintenance (AMC) and training for a quality control system (QCS) as per a selected persona; and when the necessary steps or actions do not resolve the issue, the instructions further cause the one or more processors to: provide detailed information of the issue to a cloud-based service on a machine-learning server; and receive, from the machine-learning server, a relevant solution based on previous history of similar field devices.”
Claims 2, 4-7, 9, 11-14, 16 and 18-20 are allowed due to their dependency on claims 1, 8, and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US2015/0046125.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 13, 2022